Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0268368 A1 to Doran et al. (Doran).
Regarding claim 1, Doran discloses an information handling system comprising: a processor (Fig. 1, 120); and a basic input/output system (BIOS) embodied in non- transitory computer-readable media and configured to be the first code executed (¶27) by the processor (¶26, Fig. 2, 220) when the information handling system is booted and configured to initialize components of the information handling system into a known state (¶27), the BIOS comprising: a plurality of protocol drivers (drivers, Fig. 3, 310, ¶28); and a core (Fig. 3, 330, ¶28) configured to: receive an indication of installation of a protocol (architectural protocols, Fig. 3, 320, ¶28) by a producer driver of the plurality of protocol drivers (drivers install APs, ¶32); store metadata regarding the protocol in a protocol database of the BIOS (protocol interfaces produced by drivers, ¶28); receive a request to consume the protocol by a consumer driver of the plurality of protocol drivers (drivers request access to APs, ¶32, ¶33, ¶38); and obfuscate the metadata stored in the protocol database from the consumer driver to prevent the consumer driver from uninstalling the protocol (processor protects restricted protocol interface from loaded driver by storing the restricted protocol interface in a protocol database, ¶38; examples of malicious behavior prevented by the invention are disclosed, including drivers attempting to maliciously uninstall a protocol interface, ¶33).
Regarding claim 6, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 11, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 4, 9 and 14, Doran discloses wherein the core is further configured to prevent access to the consumer driver of a memory pointer to an instance of the protocol stored in memory by the producer driver (processor protects restricted protocol interface from loaded driver by storing the restricted protocol interface in a protocol database, hiding the restricted protocol interface form the loaded driver, ¶38; the protocol database may be a structure stored in the main memory, ¶38).  Note that while Doran does not recite “pointer”, an artisan skilled in the art would have understood that, to access a memory location, a pointer/address is required and thus, by hiding the interface, the processor prevents the driver access to such a pointer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doran, as applied to claims 1, 6 and 11 above, in view of US 2008/0028200 A1 to Polyudov.
Regarding claims 5, 10 and 15, Doran discloses an extensible firmware interface, but lacks specifically a “Unified Extensible Firmware Interface”.  However, Polyudov teaches that UEFI is an extension of UEFI focusing on a collaborative framework with a broader scope of functions (¶2, ¶4).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doran such that the BIOS comprises a Unified Extensible Firmware Interface.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a more recent iteration of the disclosed ERI (UEFI), as taught by Polyudov.  

Allowable Subject Matter
Claims 2-3, 7-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 7 and 12, the prior art teaches receiving a global unique identifier (GUID) and a memory address for a protocol from a producer driver on installation1, the prior art fails to teach receiving a protocol GUID and a secret memory address and hiding an actual memory pointer within the protocol database and associated with the protocol from the consumer driver, in combination with the remaining elements of claims 2, 7 and 12, respectively, and their independent claims when viewed as a whole.
Regarding claims 3, 8 and 13, the prior art teaches providing a pointer to a protocol interface created upon installation, but lacks creating, within the protocol database a read-only shadow copy of the protocol and responsive to the request to consume the protocol by the consumer driver, provide to the consumer driver a pointer to the read-only shadow of the protocol as stored in a memory accessible to the BIOS, in combination with the remaining elements of claims 3, 8 and 13, respectively, and their independent claims when viewed as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160253501 A1 (Wynn) teaches configuration to receive an indication of installation of a protocol by a producer driver of the plurality of protocol drivers (¶22, ¶23); store metadata regarding the protocol in a protocol database of the BIOS (increment count, Fig. 3, 305); receive a request to consume the protocol by a consumer driver of the plurality of protocol drivers (Fig. 4, 401).
US 20150235030 A1 (Chaiken et al.) teaches similar concepts to those of Wynn (Fig. 6) and further teaches determining whether to block installation of a protocol interface (Fig. 5).
WO 2021040701 A1 (HUANG TSUE-YI et al.) teaches encrypting EFI tables.
US 20050114639 A1 (Zimmer) teaches an EFI protocol database comprising GUIDs and pointers to code (¶45+), adding handles to a table with a secure flag (¶¶57-58) and memory marked as secured can be denied access (¶¶78-80).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
June 15, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 20080028200 A1 (Polyudov; Feliks) teaches installing protocol interface by a driver, including passing a GUID and pointer to the protocol interface (¶47)
        
        US 20110302444 A1 (Tashima; Keisuke) teaches a similar concept to that of Polyudov (Tashima, ¶198)